362 F.2d 1011
UNITED STATES of America, Appellee,v.Amado Duran CAMPOS, Defendant-Appellant.
No. 468.
Docket 30616.
United States Court of Appeals Second Circuit.
Argued June 24, 1966.
Decided July 13, 1966.
Certiorari Denied October 10, 1966.

See 87 S. Ct. 95.
Appeal from a judgment of conviction for concealment of marihuana in violation of 21 U.S.C. § 176a, entered in the District Court for the Southern District of New York after trial before Edmund L. Palmieri, J. and a jury.
Joseph I. Stone, New York City (Stone & Diller, New York City, on the brief), for appellant.
Roger J. Hawke, Asst. U. S. Atty. (Robert M. Morgenthau, U. S. Atty. for Southern District of New York, New York City), for appellee.
Before MOORE, FRIENDLY and FEINBERG, Circuit Judges.
PER CURIAM:


1
Appellant's sole point on this appeal from a narcotics conviction is that the District Court, Harold R. Tyler, Judge, erred in denying appellant's motion to suppress evidence obtained from a suitcase appellant was carrying at the time of his arrest. We affirm on the basis of Judge Tyler's opinion below. 255 F. Supp. 853 (S.D.N.Y.1966).